Citation Nr: 1755680	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  00-12 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, to include as due to exposure to jet fuel.

2.  Entitlement to service connection for a disability manifested by chronic pain, other than fibromyalgia, to include as due to exposure to jet fuel.

3.  Entitlement to service connection for a disability manifested by atypical chest pain, to include as due to exposure to jet fuel.

4.  Entitlement to service connection for arthritis of multiple joints, to include as due to exposure to jet fuel.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to June 1989. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).  The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in March 2008.  A transcript of that hearing is of record.  An October 2008 Board decision denied these matters, and the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2011 Memorandum Decision, the Court vacated the Board's October 2008 decision and remanded the claims for further development.  In compliance with the Court's remand, the Board remanded the claims for the development requested in November 2011, July 2012, December 2013, August 2015, and June 2017.  The matters now return to the Board for appellate consideration.  



FINDINGS OF FACT

1.  The most probative evidence of record does not show that it is at least as likely as not that the Veteran's fibromyalgia is etiologically related to service, to include as due to exposure to jet fuel.

2.  The most probative evidence of record does not show that it is at least as likely as not that the Veteran's chronic pain, other than fibromyalgia, is etiologically related to service, to include as due to exposure to jet fuel.

3.  The most probative evidence of record does not show that it is at least as likely as not that the Veteran's atypical chest pain is etiologically related to service, to include as due to exposure to jet fuel.

4.  The most probative evidence of record does not show that it is at least as likely as not that the Veteran's multiple joint arthritis is etiologically related to service, to include as due to exposure to jet fuel.


CONCLUSIONS OF LAW

1.  The criteria for service connection for fibromyalgia are not met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a disability manifested by chronic pain other than fibromyalgia are not met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for a disability manifested by atypical chest pain are not met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for multiple joint arthritis are not met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board last remanded this case in June 2017, in pertinent part, to provide the Veteran with further VA examination with opinion.  Unfortunately, an August 31, 2017 communication reflects that the Veteran contacted the examination provider stating that he did not wish to attend the examination, and requested that the examination be cancelled.  The Veteran did not provide good cause for cancelling the examination, and the record does not indicate a desire to reschedule.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655.  

Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).

Service connection also may be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board concedes that the Veteran has current disabilities of fibromyalgia, chronic pain, atypical chest pain, and arthritis.  Thus the Board must determine whether those current disabilities have a causal relationship to service.  The Veteran's service treatment records are absent complaints or treatment for the claimed conditions.  The Board acknowledges that the veteran was treated for neck and back pain and strains related to motor vehicle accidents during his service, but points out that examination was normal on both occasions and the veteran's complaints were acute and resolved.  The Board also acknowledges that the veteran complained of fatigue and headaches in November 1988, which was found to be related to mild depression related to marital problems.  See 38 C.F.R. § 3.303 (b) (isolated findings in service are insufficient to establish chronicity).  Moreover, while the veteran complained of rheumatoid arthritis and joint pain at his separation examination, the examining physician found that the veteran had bluish discoloration of his feet, indicative of possible rheumatoid disease and possible Reynaud's syndrome, but that physical examination was normal.  In addition, there is no objective medical evidence of continuance of symptomatology during the years following the Veteran's discharge from service.  The Veteran's first complaints and treatment for the above conditions occurred in 1997 and 1998, many years after service.  

The Board has considered the Veteran's and lay witness' statements with regard to onset and continuity of symptomatology.  While the Veteran has asserted that his conditions are etiologically related to exposure to jet fuel in service, he is not considered competent to attribute a medical cause to his conditions as he has not been shown to have the requisite medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  As such, the Board sought multiple VA examinations in order to determine the etiology of his current disabilities.  The current competent medical evidence of record, to include VA examinations, does not provide a link between the Veteran's current disabilities and service.  Multiple VA examiners opined that fibromyalgia and arthritis have not been associated with jet fuel exposure, and attributed his atypical chest pain, arthritis, and chronic pain conditions to a multitude of factors, to include age, obesity, and vocation. 

However, as discussed in the June 2017 Board remand, the record, to include those examinations and opinions, is inadequate for adjudication purposes.  Specifically, the Board noted that an opinion has never been obtained as to whether the Veteran's diagnosed fibromyalgia is clinically distinguishable from, or either caused or aggravated by, any of his service-connected disabilities.  The Board emphasized that the Veteran has a number of service-connected orthopedic disabilities which are productive of pain, to include lumbosacral strain, degenerative arthritis of the cervical spine, right knee patellofemoral pain syndrome, and left knee patellofemoral pain syndrome.  As such, an addendum opinion was requested as to whether the Veteran's diagnosed fibromyalgia is clinically distinguishable from, or either caused or aggravated by, any of his service-connected disabilities.  See El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (indicating that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)).  With respect to the issues of entitlement to service connection for a disability manifested by chronic pain other than fibromyalgia, a disability manifested by atypical chest pain, and arthritis of multiple joints, the Board found that these disabilities were "inextricably intertwined" with the issue of entitlement to service connection for fibromyalgia, as the issues also dealt with generalized pain symptoms, and the findings with respect to fibromyalgia may also be pertinent to those claims.  Harris v. Derwinski, 1 Vet. App. 181 (1991).  The above examination was necessary for adjudication of the Veteran's claim.  

As noted above, the Veteran cancelled the examination requested by the June 2017 Board remand.  Without a competent medical opinion linking the Veteran's claimed disabilities to service, service-connection is not warranted.  In sum, upon careful review and weighing of the evidence, with reasoning as detailed above, the Board finds that the preponderance of the evidence is against the claims for service connection for fibromyalgia, a disability manifested by chronic pain other than fibromyalgia, a disability manifested by atypical chest pain, and arthritis of multiple joints, to include as due to jet fuel exposure, and the benefit of the doubt doctrine is not for application.  Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.


ORDER

Entitlement to service connection for fibromyalgia, to include as due to exposure to jet fuel, is denied.

Entitlement to service connection for a disability manifested by chronic pain other than fibromyalgia, to include as due to exposure to jet fuel, is denied.

Entitlement to service connection for a disability manifested by atypical chest pain, to include as due to exposure to jet fuel, is denied.

Entitlement to service connection for arthritis of multiple joints, to include as due to exposure to jet fuel, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


